


109 HR 5897 IH: To extend the period during which members of the Armed

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5897
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To extend the period during which members of the Armed
		  Forces deployed in contingency operations may request and receive reimbursement
		  for helmet pads, which are designed to better protect the wearer from bomb
		  blasts than military-issued pads, that are purchased by or for the use of such
		  members.
	
	
		1.Extension of period for
			 reimbursement for helmet pads purchased by or for members of the armed forces
			 deployed in contingency operationsSection 351 of the Ronald W. Reagan National
			 Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat.
			 1857) is amended—
			(1)in subsection
			 (a)(3), by inserting before the period at the end the following: , or
			 September 30, 2008, in the case of the purchase of protective helmet
			 pads;
			(2)in subsection (c), by inserting before the
			 period at the end the following: or one year after the date on which the
			 purchase of the protective, safety, or health equipment was made, whichever
			 occurs last; and
			(3)in subsection (d),
			 by adding at the end the following new sentence: Subsection (a)(1) shall
			 not apply in the case of the purchase of protective helmet pads by or on behalf
			 of a member..
			
